 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE BROWN,                                      No. 2:18-cv-02494-TLN-CKD-P
12                       Plaintiff,
13           v.                                         ORDER
14    BRAIN DUFFY, et al.,
15                       Defendants.
16

17          Plaintiff is a California inmate appearing pro se in this civil rights action that was removed

18   from state court on September 13, 2018. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          I.      Screening Standard

21          The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

24   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

25   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

26          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

27   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

28   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
                                                        1
 1   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 2   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 3   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 4   Cir. 1989); Franklin, 745 F.2d at 1227.

 5          In order to avoid dismissal for failure to state a claim a complaint must contain more than

 6   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

 7   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

 8   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 9   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim

10   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

11   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

12   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

13   at 678. When considering whether a complaint states a claim upon which relief can be granted,

14   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

15   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

16   U.S. 232, 236 (1974).

17          II.     Allegations in the Complaint

18          Plaintiff alleges that, while an inmate at the California Health Care Facility (“CHCF”) in

19   Stockton, various staff members refused to send his mail to the California Medical Board and the

20   California Department of Consumer Affairs without first opening it and reading its contents. ECF
21   No. 1 at 7-8. Plaintiff alleges that this violates his rights under the First and Sixth Amendments

22   as well as the Health Insurance Portability and Accountability Act (“HIPPA”) because such

23   communications are privileged and confidential. ECF No. 1 at 7. Plaintiff names as defendants

24   the various CHCF staff who processed his inmate grievances on this subject. As a remedy,

25   plaintiff seeks monetary and punitive damages as well as declaratory and injunctive relief. ECF

26   No. 1 at 15-16.
27          III.    Legal Standards

28          Plaintiff’s allegations center around his First Amendment right to send and receive mail.
                                                        2
 1   Generally, prisoners have “a First Amendment right to send and receive mail.” Witherow v. Paff,

 2   52 F.3d 264, 265 (9th Cir. 1995). However, there must be a “delicate balance” between prisoners'

 3   First Amendment rights and the discretion given to prison administrators to govern the order and

 4   security of the prison. Thornburgh v. Abbott, 490 U.S. 401, 407-08 (1989). A prison may adopt

 5   regulations or practices for incoming mail which impinge on a prisoner’s First Amendment rights

 6   as long as the regulations are “reasonably related to legitimate penological interests.” Turner v.

 7   Safley, 482 U.S. 78, 89 (1987). The Turner standard applies to regulations and practices

 8   concerning all correspondence between prisoners and to regulations concerning incoming mail

 9   received by prisoners from non-prisoners. Thornburgh, 490 U.S. at 413. Nonetheless, isolated

10   incidents of mail interference or tampering will not support a claim under section 1983 for

11   violation of plaintiff's constitutional rights. See Crofton v. Roe, 170 F.3d 957, 961 (9th Cir.

12   1999) (temporary delay or isolated incident of delay of mail does not violate a prisoner's First

13   Amendment rights).

14          The named defendants in this action were all involved in responding to plaintiff’s

15   grievances concerning his inmate mail. However, “[a prison] grievance procedure is a procedural

16   right only, it does not confer any substantive right upon the inmates.” Buckley v. Barlow, 997

17   F.2d 494, 495 (8th Cir. 1993) (citing Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982));

18   see also Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no liberty interest in processing of

19   appeals because no entitlement to a specific grievance procedure); Massey v. Helman, 259 F.3d

20   641, 647 (7th Cir. 2001) (existence of grievance procedure confers no liberty interest on
21   prisoner). “Hence, it does not give rise to a protected liberty interest requiring the procedural

22   protections envisioned by the fourteenth amendment.” Azeez, 568 F. Supp. at 10; Spencer v.

23   Moore, 638 F. Supp. 315, 316 (E.D. Mo. 1986). Accordingly, actions in reviewing prisoner's

24   administrative appeal cannot serve as the basis for liability under a section 1983 action. Buckley,

25   997 F.2d at 495.

26          Additionally, supervisory personnel are generally not liable under § 1983 for the actions
27   of their employees under a theory of respondeat superior. Therefore, when a named defendant

28   holds a supervisorial position, the causal link between him and the claimed constitutional
                                                        3
 1   violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);

 2   Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978), cert. denied, 442 U.S. 941 (1979). To

 3   state a claim for relief under § 1983 based on a theory of supervisory liability, plaintiff must

 4   allege some facts that would support a claim that supervisory defendants either: personally

 5   participated in the alleged deprivation of constitutional rights; knew of the violations and failed to

 6   act to prevent them; or promulgated or “implement[ed] a policy so deficient that the policy ‘itself

 7   is a repudiation of constitutional rights' and is ‘the moving force of the constitutional violation.’”

 8   Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989) (internal citations omitted); Taylor v. List,

 9   880 F.2d 1040, 1045 (9th Cir.1989).

10          IV.     Analysis

11          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon

12   which relief can be granted under federal law. Plaintiff has not sufficiently alleged that

13   defendants violated the Turner standard with respect to his incoming/outgoing mail to state

14   agencies. Mail from public officials or agencies does not necessarily have to be treated as legal

15   mail. See Mann v. Adams, 846 F.2d 589, 590–91 (9th Cir. 1988) (per curiam) (finding that mail

16   from public agencies, public officials, civil rights groups, and news media may be opened outside

17   the prisoner's presence in light of security concerns). Additionally, all the defendants named in

18   this action were only involved in responding to plaintiff’s administrative grievances concerning

19   his incoming/outgoing mail. This is not a sufficient basis for liability in a § 1983 action.

20   Buckley, 997 F.2d at 495. For all these reasons, plaintiff’s complaint must be dismissed. The
21   court will, however, grant leave to file an amended complaint.

22          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

23   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

24   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

25   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

26   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the
27   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

28   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of
                                                         4
 1   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 2          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

 3   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 4   complaint be complete in itself without reference to any prior pleading. This is because, as a

 5   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

 6   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 7   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 8   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 9          V.       Plain Language Summary for Pro Se Party

10          The following information is meant to explain this order in plain English and is not

11   intended as legal advice.

12          Your complaint does not contain facts which rise to the level of a constitutional violation.

13   This problem may be fixable so you are being given the chance to file an amended complaint

14   within 30 days from the date of this order if you so choose.

15          In accordance with the above, IT IS HEREBY ORDERED that:

16          1. Plaintiff’s complaint is dismissed.

17          2. Plaintiff is granted thirty days from the date of service of this order to file an amended

18   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

19   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

20   number assigned this case and must be labeled “Amended Complaint.” Failure to file an
21   amended complaint in accordance with this order will result in a recommendation that this action

22   be dismissed.

23   Dated: May 23, 2019
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28   12/brow2494.14.new.docx
                                                        5
